NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL RODRIGUEZ CORDERO,                       No.    17-71016

                Petitioner,                     Agency No. A201-061-069

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Daniel Rodriguez Cordero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings and review de novo constitutional claims. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      Substantial evidence supports the agency’s good moral character

determination, where Rodriguez Cordero provided false testimony for the purpose

of obtaining an immigration benefit. See 8 U.S.C. §§ 1101(f)(6) (anyone who has

given false testimony for the purpose of obtaining immigration benefits cannot

show good moral character), 1229b(b)(1)(B) (requiring good moral character for

cancellation of removal); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001) (to

preclude good moral character, witness must have had a subjective intent to

deceive for the purpose of obtaining immigration benefits).

      Substantial evidence also supports the agency’s determination that

Rodriguez Cordero did not timely recant, where he failed to correct his previous

testimony until after the IJ confronted him with his wife’s contradictory testimony.

See Valadez-Munoz v. Holder, 623 F.3d 1304, 1310 (9th Cir. 2010).

      Accordingly, Rodriguez Cordero’s due process contention fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice

to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                   17-71016